Case 1:20-cv-00858-DCJ-JPM Document 7 Filed 09/09/20 Page 1 of 4 PageID #: 41



                                                                                      a
                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                           ALEXANDRIA DIVISION

 WILLIE BELL JR.,                         CIVIL DOCKET NO. 1:20-CV-858-P
 Petitioner

 VERSUS                                   JUDGE JOSEPH

 WARDEN,                                  MAGISTRATE JUDGE PEREZ-MONTES
 Respondent


                              MEMORANDUM ORDER

      Before the Court is a Petition for Writ of Habeas Corpus under 28 U.S.C. §

2254 (ECF No. 1) filed by pro se Petitioner Willie Bell, Jr. (“Bell”) (#385817). Bell is

an inmate in the custody of the Louisiana Department of Corrections, incarcerated at

the Louisiana State Penitentiary in in Angola, Louisiana.          Bell challenges his

conviction and sentence imposed in the Tenth Judicial District Court, Natchitoches

Parish.

      Because Bell has not shown that his claims were properly exhausted or that

he meets the requirements for bringing a second or successive § 2254 Petition, Bell

must AMEND his Petition (ECF No. 1).

I.    Background

      Bell alleges that he was convicted of second-degree murder in 1997 and

sentenced to life imprisonment. ECF No. 1-2 at 1. The conviction and sentence were

affirmed, and the Louisiana Supreme Court denied writs. State v. Bell, 98-3112 (La.

4/23/99); 740 So. 2d 649.
Case 1:20-cv-00858-DCJ-JPM Document 7 Filed 09/09/20 Page 2 of 4 PageID #: 42



      Bell filed an application for post-conviction relief alleging that counsel was

ineffective for failing to file a motion to quash the indictment. See Bell v. Warden,

1:02-CV-1467, W.D. La., ECF No. 1. The application was denied. See id. The

Louisiana Third Circuit Court of Appeal and Louisiana Supreme Court denied writs.

See id. at 28-29.

      Bell then filed a Petition for Writ of Habeas Corpus under § 2254 arguing that

the evidence was insufficient to convict him; the indictment was defective; and

counsel was ineffective. See Bell v. Warden, 1:02-CV-1467, W.D. La., ECF No. 1. The

Petition was denied and dismissed as untimely. Id. at ECF No. 10.

      Bell alleges that he filed another application for post-conviction relief in the

trial court following the United States Supreme Court’s ruling in McCoy v. Louisiana,

138 S. Ct. 1500 (2018). ECF No. 1-2 at 1. Bell argued that his Sixth Amendment

right to counsel was violated when his attorney conceded his guilt over his objection.

Bell alleges that the district court denied the application finding that McCoy was

distinguishable from his case. ECF No. 1-2 at 1. According to Bell, the appellate

court and Louisiana Supreme Court both denied writs. See id.

II.   Instructions to Amend

      The Antiterrorism and Effective Death Penalty Act (“AEDPA”), 28 U.S.C. §

2244(b), prohibits repeated, abusive challenges to the same conviction.       Section

2244(b) places the following restrictions on “second or successive” applications for

habeas corpus relief:




                                          2
Case 1:20-cv-00858-DCJ-JPM Document 7 Filed 09/09/20 Page 3 of 4 PageID #: 43



      (1) A claim presented in a second or successive habeas corpus application
      under section 2254 that was presented in a prior application shall be
      dismissed.

      (2) A claim presented in a second or successive habeas corpus application
      under section 2254 that was not presented in a prior application shall
      be dismissed unless—

             (A) the applicant must show that the claim relies on a new rule of
             constitutional law, made retroactive to cases on collateral review
             by the Supreme Court, that was previously unavailable; or

             (B) (i) the factual predicate for the claim could not have been
             discovered previously through the exercise of due diligence; and
             (ii) the facts underlying the claim, if proven and viewed in light of
             the evidence as a whole, would be sufficient to establish by clear
             and convincing evidence that, but for constitutional error, no
             reasonable factfinder would have found the applicant guilty of the
             underlying offense.

28 U.S.C. § 2244(b).

      Before a second or successive application permitted by § 2244 can be filed in

the district court, the applicant must move in the appropriate court of appeals for an

order authorizing the district court to consider the application.          28 U.S.C. §

2244(d)(3)(A).

      According to the Court’s records, Bell previously filed a § 2254 Petition, which

was denied and dismissed as time-barred. Therefore, Bell must amend his Petition

to state whether he obtained authorization to file another § 2254 Petition from the

United States Court of Appeals for the Fifth Circuit.

      If Bell obtained authorization, Bell must provide a copy of that authorization.

If Bell argues that authorization is not required, he must state why. Bell must also

provide a copy of his most recent application for post-conviction relief allegedly filed



                                           3
Case 1:20-cv-00858-DCJ-JPM Document 7 Filed 09/09/20 Page 4 of 4 PageID #: 44



on October 12, 2018, as well as the trial court’s ruling denying relief on November 7,

2018. ECF No. 1-2 at 1, 3. Finally, Bell must provide a copy of the subsequent writ

denial by the Louisiana Third Circuit Court of Appeal, KH 18-00972.

      IT IS ORDERED that Bell AMEND his Petition (ECF No. 1) within thirty (30)

days of the filing of this Order to provide the information outlined above.

      Failure to comply with this Order may result in dismissal of this action under

Rule 41(b) or 16(f) of the Federal Rules of Civil Procedure. Petitioner is further

required to notify the Court of any change in his address under Rule 41.3 of the Local

Rules for the Western District of Louisiana.

      SIGNED on Wednesday, September 9, 2020.



                                        __________________________________________
                                        JOSEPH H.L. PEREZ-MONTES
                                        UNITED STATES MAGISTRATE JUDGE




                                          4
